[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             May 30, 2008
                              No. 07-14719                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                     D. C. Docket No. 07-20096-CR-PCH

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

MARK BELIDOR,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                               (May 30, 2008)

Before ANDERSON, DUBINA and HULL, Circuit Judges.

PER CURIAM:

     Appellant Mark Belidor (“Belidor”) appeals his sentence of 226 months
imprisonment for being a felon in possession of a firearm, in violation of 18 U.S.C

§§ 922(g)(1) and 924(e). On appeal, Belidor argues that the district court erred by

sentencing him as an armed career criminal under § 924(e) because: (a) his prior

convictions for resisting arrest with violence did not meet the statutory definition

of “crimes of violence,” as required by the statute, and (b) the government did not

plead and prove to a jury the specific circumstances of his prior convictions.

      We are precluded from reviewing an alleged defect, even for plain error,

when a party has invited the error. United States v. Harris, 443 F.3d 822, 823-24

(11th Cir. 2006). “The doctrine of invited error is implicated when a party induces

or invites the district court into making an error.” Id.

      Because Belidor stated at his sentencing hearing that he agreed with his

classification as an armed career criminal, he invited the error of which he now

complains, and, thus, we are precluded from reviewing the alleged error.

Therefore, we conclude Belidor is entitled to no relief and we affirm his sentence.

      AFFIRMED.




                                           2